Citation Nr: 0928548	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-33 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1953 to July 1956 
and from August to September 1956.  He died in January 2005 
at the age of 69.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Jackson, Mississippi.

This case was remanded by the Board in August 2008 for 
further development and is now ready for disposition.

In August 2008, the Board granted a motion to advance this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2005.  According to the 
Certificate of Death, the immediate cause of death was 
cardiorespiratory arrest, with hepatic encephalopathy and 
post-cerebrovascular accident listed as conditions that gave 
rise to the immediate cause of death.  

2.  At the time of the Veteran's death, service connection 
was established for stasis dermatitis, right lower extremity 
(rated as 80 percent disabling), stasis dermatitis, left 
lower extremity (rated as 60 percent disabling), a laceration 
scar to the left forehead (rated as 0 percent disabling), a 
laceration scar to the left anterior chest (rated as 0 
percent disabling), and a scar to the right thigh (rated as 0 
percent disabling).

3.  Stasis dermatitis and service-connected scars did not 
cause the Veteran's death or contribute materially or 
substantially to the cause of death.

4.  The disorders that resulted in the Veteran's death, 
cardiorespiratory arrest, with hepatic encephalopathy and 
post-cerebrovascular accident, are unrelated to his active 
duty service.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or 
contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2008).

2.  The cause of the Veteran's death, cardiorespiratory 
arrest, with hepatic encephalopathy and post-cerebrovascular 
accident, were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish entitlement to service connection for 
the cause of a veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (2002); 38 C.F.R. § 3.312 (2008).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (2008).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c) (2008).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2008).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board will first consider whether the Veteran's service-
connected disabilities caused or contributed substantially or 
materially to his death.  At the time of his death, service 
connection was established for stasis dermatitis of the right 
lower extremity, rated as 80 percent disabling; stasis 
dermatitis of the left lower extremity, rated as 60 percent 
disabling; a laceration scar to the left forehead, rated as 0 
percent disabling; a laceration scar to the left anterior 
chest, rated as 0 percent disabling; and a scar to the right 
thigh, rated as 0 percent disabling.

The appellant contends that the Veteran's death was related 
to his service-connected disabilities.  Specifically, she 
stated that his stasis dermatitis, and the resulting 
amputation, contributed to his death. 

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
	10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
The appellant is competent to report her observations 
regarding the Veteran's death because this requires only 
personal knowledge as it comes to her through her senses.  
Layno, 6 Vet. App. at 470.  However, determining the cause of 
death due to a condition such as stasis dermatitis is not the 
type of medical issue that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  See Robinson 
v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence 
has been provided by the medical personnel who have treated 
and examined the Veteran and by medical treatment records 
that have been obtained and associated with the claims file.  

In this case, the competent evidence of record weighs against 
the appellant's contentions.  The Certificate of Death 
assessed the immediate cause of death as cardiorespiratory 
arrest, with hepatic encephalopathy and post-cerebrovascular 
accident as conditions that gave rise to the immediate cause 
of death.  Of importance, the Certificate of Death made no 
mention of any factors relating the Veteran's death to his 
service-connected stasis dermatitis or scars.  

Moreover, the Board also notes that a VA opinion was provided 
in March 2009 on the issue of whether the Veteran's stasis 
dermatitis was related to the cause of his death.  In this 
regard, the examiner explained that there was no evidence of 
stasis dermatitis at the time of his death and, importantly, 
that there was no evidence to link his service-connected 
stasis dermatitis to the cause of death.  

In addition, he noted that stasis dermatitis does not cause a 
cerebrovascular accident or hepatic encephalopathy, the two 
disabilities that were identified as the underlying causes on 
the Certificate of Death.  As a result, the VA examiner 
succinctly opined that "[i]t is less likely as not that his 
service connected stasis dermatitis caused or contributed to 
the [V]eteran's death."    

Further, the Board has considered the appellant's contention 
that the Veteran's stasis dermatitis caused his diabetes, and 
resulting amputations, which, in turn, led to the underlying 
causes for the cardiorespiratory arrest that caused his 
death.  In this regard, the Board acknowledges a December 
2005 letter provided by a private physician that indicates 
that his stasis dermatitis, if not significantly treated, may 
result in the sort of pathology that was demonstrated on his 
Certificate of Death.  However, the March 2009 VA opinion 
also addressed the likelihood that the Veteran's stasis 
dermatitis caused his diabetes, cerebrovascular accident, or 
hepatic encephalopathy and did not find an association 
between his service-connected disability and any of these 
disorders.  

The Board notes that the claims file contains differing 
opinions as to whether the Veteran's death is a result of his 
service-connected stasis dermatitis.  It is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  The probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board places higher probative value on the 
VA examiner's opinion rather than the private physician's 
December 2005 letter.  First, the Board notes that the VA 
examiner reviewed the Veteran's pertinent medical history and 
considered other possible contributing factors leading to his 
causes of death, such as his previous history of alcohol 
abuse, which was not mentioned or addressed by the private 
physician.  

Moreover, the VA examiner provided ample reasoning for 
determining that the Veteran's service-connected disorders 
did not result in diabetes or any of the causes of death 
listed on the death certificate, whereas the private 
physician did not provide any reasons for establishing why 
this particular Veteran's stasis dermatitis may have 
contributed to his death.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (VA may favor the opinion of one competent medical 
expert over that of another when decision makers give an 
adequate statement of reasons and bases); Guerrieri v. Brown, 
4 Vet. App. 467, 473 (1993) ("the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators . . .").

Additionally, the private physician's statements (1) that 
"[p]atients may develop diabetes from the effects of 
significant vascular events;" (2) that "Venous Stasis 
Dermatitis also can . . . cause a consistent decline in 
function of the Cardio-vascular system, respiration system 
and brain;" and (3) that "if Venous Stasis insufficiency 
and Venous Stasis Dermatitis are not significantly treated, 
they result in the pathology stated on the death 
certificate" are all admittedly speculative and insufficient 
to establish a medical nexus.  See Obert v. Brown, 5 Vet. 
App. 30 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus); see also Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (there was a plausible basis for 
the Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).

The conclusions provided by the private physician constitute 
mere speculation as to the etiology of the Veteran's cause of 
death.  Unfortunately, the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Obert, 5 Vet. App. at 
33; Stegman, 3 Vet. App. at 230.  It has been observed that 
statements from doctors which are inconclusive as to the 
origin of a disease can not be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar, 
5 Vet. App. at 145-6.

Accordingly, the Board finds that the VA examiner's opinion 
is of higher probative value than the December 2005 statement 
of the private physician.  As such, the Board concludes that 
the weight of the competent evidence of record does not 
establish a relationship between the Veteran's service-
connected disabilities and his death.  Namely, the evidence 
does not support a finding that his service-connected scars 
and stasis dermatitis caused or contributed, either directly 
or indirectly, to the cerebrovascular accident or hepatic 
encephalopathy that caused his death. 

Next, the Board will consider the question of whether the 
Veteran's death was otherwise related to his active duty 
service.  As stated above, the Certificate of Death listed 
the immediate cause of death as cardiorespiratory arrest, 
with hepatic encephalopathy and post-cerebrovascular accident 
as conditions that gave rise to the immediate cause of death.  
Additionally, in a separate letter dated March 2005, a 
private opinion also cited diabetes mellitus as a cause of 
the various complications affecting the organ systems and 
ultimately resulting in his death.  

However, a review of the relevant evidence of record, 
including the service treatment records, does not reveal a 
diagnosis of diabetes, hepatic encephalopathy, or of a 
disability relating to a cerebrovascular accident or 
cardiorespiratory problems in service.  

With the exception of a noted functional pulmonary murmur in 
an August 1958 service examination, the evidence does not 
suggest the incurrence of a cardiorespiratory disease in 
service.  Rather, his September 1958 service separation 
examination revealed "normal" findings of the heart and 
vascular system.  Moreover, service treatment records are 
absent for complaints of a cerebrovascular disorder, hepatic 
encephalopathy, or diabetes.  In fact, upon service 
separation, chest X-ray and cardiolipin results revealed 
negative findings.  

Accordingly, the Board finds that the evidence fails to 
demonstrate that the Veteran incurred a chronic disability 
relating to diabetes, hepatic encephalopathy, or of a 
disability relating to a cerebrovascular accident or 
cardiorespiratory problems in service.

Additionally, the post-service medical records show no 
complaints or treatment related to diabetes, hepatic 
encephalopathy, or a cerebrovascular accident, or for any 
symptoms attributed thereto, until many years after service.  
Specifically, the Board notes that he was first diagnosed 
with diabetes in 1967 (approximately 9 years after separation 
from service); he was diagnosed with alcoholic cirrhosis in 
1987 and possible hepatic encephalopathy in 1993 (a time 
period of almost 30 years after service; and a 
cerebrovascular accident was first noted in 1993 (more than 
35 years after service separation.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service and the diagnoses for each 
of these disorders.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  

Given the absence of a diagnosis and treatment for diabetes, 
hepatic encephalopathy, or a cerebrovascular accident for 
many years after service, the evidence does not support a 
finding that any of these disorders are related to active 
duty based on continuity of symptomatology.  

	Moreover, the Board finds that the weight of the competent 
evidence does not otherwise attribute the Veteran's death, or 
his diabetes, hepatic encephalopathy, or a cerebrovascular 
accident in particular, to service.  
	
	Initially, the Board notes that an unappealed March 1968 
rating decision considered and denied service connection for 
diabetes, relying on the absence of competent evidence 
relating the disorder to service.  Further, the Board also 
places significant probative value on the March 2009 VA 
examination which expressly determined that the Veteran's 
hepatic encephalopathy was "as least as likely as not" due 
to his previous history of alcohol abuse.  

The Board has also considered the appellant's statements 
asserting a nexus between the Veteran's death and active duty 
service.  In considering her February 2005 statement 
asserting a direct connection between the Veteran's death and 
service, the Board reiterates that the appellant is competent 
to report symptoms she observed as they come to her through 
her senses.  However, the cause of the Veteran's death is not 
the type of issue that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  See Robinson 
v. Shinseki, 557 F.3d 1355 (2009).  Accordingly, the Board 
attaches greater probative weight to the clinical findings 
than to her statements.  See Cartright, 2 Vet. App. at 25.  

In light of the discussion above, the Board finds that 
equipoise is not shown, and the benefit of the doubt rule 
does not apply.  As the weight of the evidence is against the 
appellant's claim for service connection for the cause of the 
Veteran's death, the Board is unable to grant the benefits 
sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, to include a claim for service 
connection for the cause of the Veteran's death, 38 U.S.C.A. 
§ 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing § 5103(a)-
compliant notice.  

The notice letter provided to the appellant in March 2005 
included an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Moreover, in October 2005, she was 
provided with an additional letter that included an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition and also provided her with a statement of 
the conditions for which the Veteran was service connected at 
the time of his death (stasis dermatitis of the right lower 
extremity with amputation, stasis dermatitis of the left 
lower extremity, laceration scars of the left forehead and 
left anterior chest, and donor scar of the right thigh).  
Accordingly, the Board finds that the notice requirements set 
forth in Hupp have been met.

With respect to the Dingess requirements, in July 2006, the 
RO provided the appellant with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Next, VA has a duty to assist a claimant in the development 
of the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2008). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and VA 
treatment records.  Also, the appellant has submitted private 
medical evidence, private treatment reports, a copy of the 
Certificate of Death, and statements on her behalf.  

	Additionally, a specific medical opinion pertinent to the 
issue of service connection for the cause of the Veteran's 
death was obtained in March 2009.  Moreover, the Board finds 
that the VA opinion was adequate for evaluation purposes.  
Specifically, the examiner reviewed the claims file, and 
there is no indication that the VA examiner was not fully 
aware of the Veteran's past medical history or that he 
misstated any relevant fact.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


